DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “floating electrodes” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-5, 7-9, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWAKAMI et al (US 2017/0125167).
Regarding claim 1, KAWAKAMI discloses a multilayer ceramic capacitor (Fig. 5) comprising: a multilayer body (Fig. 5, 2) including dielectric layers (Fig. 5, 3) and internal electrodes (Fig. 5, 4) alternately laminated therein (Fig. 5); and external electrodes (Fig. 5, 5) respectively on a first end surface and a second end surface (Fig. 5, left and right sides of 2), which are respectively on both ends of the multilayer body in a length direction (Fig. 5, left to right) intersecting a lamination direction (Fig. 5, up and down); wherein each of the internal electrodes includes: an opposing portion (Fig. 5, middle of 4) ; a thick portion (Fig. 5, ends of 4 in contact with 5) extending from the opposing portion to one of the first end surface or the second end surface and coupled to one of the external electrodes (Fig. 5), and is thicker than the opposing portion in the lamination direction (Fig. 5); and a thin portion (Fig. 5, end tips of 4 towards opposite end) extending from the opposing portion to another of the first end surface or the second end surface and uncoupled with the external electrodes (Fig. 5), and is thinner than the opposing portion in the lamination direction (Fig. 5).  
Regarding claim 4, KAWAKAMI further discloses that a thickness of the thick portion increases in the lamination direction from the opposing portion toward the one of the first end surface or the second end surface (Fig. 5); and a thickness of the thin portion decreases in the lamination direction from the opposing portion toward the another of the first end surface or the second end surface (Fig. 5).  
Regarding claim 5, KAWAKAMI further discloses that dimensions of the thin portion and the thick portion in the length direction are about 5 µm to about 30 µm (2-400 µm [0065]).   
Regarding claim 7, KAWAKAMI further discloses that a deviation amount in the lamination direction between ends of the internal electrodes in a width direction intersecting the lamination direction and the length direction is about 0.5 µm or less (Fig. 5, no deviations shown).  
Regarding claim 8, KAWAKAMI further discloses that the multilayer body has a rectangular or substantially rectangular shape (Fig. 5).  
Regarding claim 9, KAWAKAMI further discloses that the multilayer body has a dimension in the length direction of about 0.2 mm or more and about 10 mm or less (8mm [0060]), a dimension in a width direction of about 0.1 mm or more and about 10 mm or less (6mm [0061]), and a dimension in the lamination direction of about 0.1 mm or more and about 5 mm or less (4mm [0062]).  
Regarding claim 12, KAWAKAMI further discloses that each of the dielectric layers has a thickness of about 0.5 µm (0.3-10 µm [0063]).  
Regarding claim 13, KAWAKAMI further discloses that each of the dielectric layers includes a dielectric ceramic including BaTiO3 as a main component ([0015]).  
Regarding claim 14, KAWAKAMI further discloses that each of the dielectric layers further includes at least one of a Mn compound, a Fe compound (ferrite compound [0015]), a Cr compound, a Co compound, and a Ni compound as a sub-component.  
Regarding claim 16, KAWAKAMI further discloses that each of the internal electrodes includes at least one of Ni, Cu, Ag, Pd, Ag-Pd alloy, or Au (multiple examples [0016]).  
Regarding claim 17, KAWAKAMI further discloses that a thickness of the opposing portion is about 0.5 µm or more and about 2.0 mm or less ([0063]).  

Regarding claim 18, KAWAKAMI further discloses that the thin portion has a curved shape (Fig. 5).  
Regarding claim 19, KAWAKAMI further discloses that the thick portion has a curved shape (Fig. 1 and 5).  
Regarding claim 20, KAWAKAMI further discloses that a maximum thickness of the thickness portion is about twice a thickness of the opposing portion (Fig. 5 and [0063/0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 1-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI et al (US 2017/0125167) in view of LIM et al (US 2016/0196917).
Regarding claim 2, KAWAKAMI fails to teach the claim limitations. 
LIM teaches that, in adjacent internal electrodes (Fig. 4, 121/122) in the lamination direction (Fig. 4, T), the thin portion (Fig. 4, end portion away from external electrodes) of one of the adjacent internal electrodes is opposed to the thick portion (Fig. 4, thick portion of internal electrodes) of another one of the adjacent internal electrodes (Fig. 4).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LIN to the invention of KAWAKAMI, in order to produce a capacitor with excellent reliability and large capacitance (LIN [0011]).
Regarding claim 3, KAWAKAMI, as modified by LIN, further teaches that an interval in the lamination direction between the thick portion and the thin portion facing each other is constant or substantially constant (KAWAKAMI Fig. 5).  
Regarding claim 10, KAWAKAMI fails to teach the claim limitations. 
LIM teaches that the multilayer body includes a laminate chip and a side gap portion (Fig. 2, gaps on left and right of 121/122).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LIN to the invention of KAWAKAMI, in order to produce a capacitor with excellent reliability and large capacitance (LIN [0011]).
Regarding claim 11, KAWAKAMI, as modified by LIN, further teaches that the laminate chip includes an inner layer portion (Fig. 5, inner layer with 4) and outer layer portions (Fig. 5, potions above and below 4s) on each side of the inner layer portion in the lamination direction (Fig. 5, up and down); and the inner layer portion includes the dielectric layers and the internal electrodes (Fig. 5).  
Regarding claim 15, KAWAKAMI, as modified by LIN, further teaches that the laminate chip includes 15 or more and 700 or less of the dielectric layers (LIN [0048]).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI et al (US 2017/0125167) in view of PARK et al (US 2015/0016014).
Regarding claim 6, KAWAKAMI fails to teach the claim limitations. 
PARK teaches that floating electrodes (Fig. 14, 142) are interspersed between the thin portion (Fig. 14, end of 122) and the another of the first end surface or the second end surface to which the thin portion extends (Fig. 14, far end of 112).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of KAWAKAMI, in order to decrease the acoustic noise of the capacitor (PARK [0017]).

Additional Relevant Prior Art:
LEE et al (US 2014/0240895) teaches relevant art in Fig. 2.
Ito et al (US 2010/0008017) teaches relevant art in Fig. 2.
MASUNARI et al (US 2015/0340156) teaches relevant art in Fig. 4.
YASUDA (US 2018/0061577) teaches relevant art in Fig. 4.
PARK et al (US 2018/0301281) teaches relevant art in Fig. 1-3.
MIZUNO (US 2019/0131074) teaches relevant art in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848